Opinion of the Court
FeRguson, Judge:
In this separate trial by general court-martial, the accused contends that Colonel Andrew I. Lyman, ordinarily the Chief of Staff, Third Marine Division, was not in fact acting as Commanding Officer, Third Marine Division, and hence did not have the authority to review th'e record in the court-martial which tried him. See also United States v Leaman, 16 USCMA 189, 36 CMR 345, this day decided.
For the reasons stated in United States v Kugima, 16 USCMA 183, 36 CMR 339, this day decided, we find Colonel Lyman to have been the Commanding Officer, Third Marine Division, at the time he acted upon the record of trial in the accused’s case.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Kil-day concur.